Table of Contents
1.0	REISSUE APPLICATION	3
2.0	STATUS OF THE CLAIMS	3
3.0	REASON FOR REISSUE	3
4.0	CLAIM INTERPRETATION	4
5.0	RESPONSE TO ARGUMENTS	11
6.0	CLAIM REJECTIONS - 35 USC § 251	12
7.0	ALLOWABLE SUBJECT MATTER	13
8.0	CONCLUSION	14


DETAILED ACTION
1.0	REISSUE APPLICATION 
This office action is responsive to Applicant’s amendment filed 7/27/2022 in response to the non-final rejection mailed 4/27/2022 regarding the reissue application 16/740,013 filed 1/10/2020 in the reissue of US Patent Number US 10,144,425 issued to Tatsuya et al. on 9/23/2016.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely
apprise the Office of any prior or concurrent proceeding in which Patent No. 10,144,425 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
2.0	STATUS OF THE CLAIMS
	Claims 1-3 are rejected.
3.0	REASON FOR REISSUE

	The patentee claimed more than he had the right to claim, as the "first target acceleration" recited in the last two paragraphs in Claims 1-2 should read "second target acceleration.”
4.0	CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

In the previous office action (non-final rejection mailed 4/27/2022) the following terms recited in claims 1 and 2 invoked interpretation under 35 U.S.C. §112 (6th ¶).  
 “detecting means”, “first calculation means”, “second calculation means”, “mediation means”, “travel control means,” and “predicted cut-in vehicle detecting means” in claim 1; and the “electronic control unit,” recited in claim 2.  The 35 U.S.C. §112 (6th ¶) analysis presented in the previous office action for the above terms is incorporated herein by reference. 
Applicant has added new claim 3 in the current amendment and provided the support for the claim amendment in col. 5, line 40 to col. 7 line 27; col. 11, lines 23-50; col. 12, line 63 to col. 13, line 49 and Figures 4 and 6A-6B of U.S. Patent No. 10,144,425. 
The following additional term(s) recited in new claim 3 INVOKE interpretation under 35 U.S.C. §112 (6th ¶) as per the analysis presented below.  
“electronic control unit” (claim 3)
A means-plus-function phrase is recited in claim 3 which recites, “an electronic control unit implemented by at least one processor programmed and configured to:
specify, based on said lateral distance and said inter-vehicle distance, an objective-forward-vehicle traveling in front of said own vehicle:
specify, based on said lateral distance and said relative lateral speed, a vehicle which is predicted to cut in between said own vehicle and said objective-forward vehicle, as a predicted cut-in vehicle;
calculate a first target acceleration required for the own vehicle to maintain an inter-vehicle distance between said own vehicle and said objective-forward-vehicle at a first set inter-vehicle distance,
calculate a second target acceleration required for said own vehicle to maintain an inter-vehicle distance between said own vehicle and said predicted cut-in vehicle at a second set inter-vehicle distance;
select, as a mediated target acceleration, either said first target acceleration or said second target acceleration, whichever is smaller; and
control a driving force and a brake force of said own vehicle in such a manner that an actual acceleration of said own vehicle becomes closer to said mediated target acceleration,
wherein said electronic control unit is programmed and configured to:
when said relative speed of said vehicle which is predicted to cut in between said own vehicle and said objective-forward-vehicle is neither equal to nor higher than a predetermined threshold, determine that said vehicle whose relative speed is neither equal to nor higher than said predetermined threshold is not said predicted cut-in vehicle.
3-Prong Analysis: Prong (A)
“Electronic control unit” meets invocation prong (A) because "means ... for" type language is recited.  Examiner finds that “electronic control unit” is a generic placeholder or nonce term equivalent to “means” because the term “electronic control unit” does not convey any particular structure. The specification of the ‘425 patent describes electronic control unit (ECU) having a microcomputer including a CPU, a ROM, a RAM, an interface, and the like, as a main part. The CPU achieves/realizes various functions by executing instructions (routines) stored in the memory (e.g., ROM) (col. 5, lines 23-30).  Thus the “electronic control unit” limitation implemented by at least one processor programmed recited in claim 3 is considered a Computer-Implemented Means-Plus-Function Limitations that invokes interpretation under 35 U.S.C. 112(f). (MPEP 2181. II. B. Computer-Implemented Means-Plus-Function Limitations). 
Note:
For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(f)(b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) ("[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general-purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’") (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999))
3-Prong Analysis: Prong (B)
The term “electronic control unit” meets invocation prong (B) because it recites the function, 
“specify, based on said lateral distance and said inter-vehicle distance, an objective-forward-vehicle traveling in front of said own vehicle;
specify, based on said lateral distance and said relative lateral speed, a vehicle which is predicted to cut in between said own vehicle and said objective-forward vehicle, as a predicted cut-in vehicle;
calculate a first target acceleration required for the own vehicle to maintain an inter-vehicle distance between said own vehicle and said objective-forward-vehicle at a first set inter-vehicle distance,
calculate a second target acceleration required for said own vehicle to maintain an inter-vehicle distance between said own vehicle and said predicted cut-in vehicle at a second set inter-vehicle distance;
select, as a mediated target acceleration, either said first target acceleration or said second target acceleration, whichever is smaller; and
control a driving force and a brake force of said own vehicle in such a manner that an actual acceleration of said own vehicle becomes closer to said mediated target acceleration”,
“when said relative speed of said vehicle which is predicted to cut in between said own vehicle and said objective-forward-vehicle is neither equal to nor higher than a predetermined threshold, determine that said vehicle whose relative speed is neither equal to nor higher than said predetermined threshold is not said predicted cut-in vehicle”.
3-Prong Analysis: Prong (C)
The term “electronic control unit” meets invocation prong (C) because it does not recite sufficient structure or an algorithm for performing the entire claimed function.
In view of the Examiner’s findings above, “electronic control unit” meets invocation prongs (A)-(C), the Examiner concludes “electronic control unit” invokes interpretation under 35 U.S.C. §112 (6th  ¶).
Because the claim limitation(s) “electronic control unit” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover only the corresponding structure, material, or acts, and algorithm described in the specification as performing the claimed function, and equivalents thereof.
Corresponding Structure
After a claimed term has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), “electronic control unit”  recited in claim 3 will be limited to the corresponding structures of an ECU having a microcomputer including a CPU, a ROM, a RAM, an interface, and the like, as a main part (col. 5, lines 23-30) and the algorithm1 for performing the claimed specific computer function recited in the claim. The Examiner finds that the specification discloses an algorithm(s) for performing the claimed specific computer function in the flowcharts illustrated in Figs. 3-7 of the ‘425 patent (col. 9, lines 10-14). More specifically, the corresponding structure of the recited functions are as follow: 
“specify, based on said lateral distance and said inter-vehicle distance, an objective-forward-vehicle traveling in front of said own vehicle” (shown in the flowchart Fig. 3, where the lateral distance Dfy(n), and inter-vehicle distance Dfx are specified, inter-vehicle distance Dfx obtained by front looking radar 21, lateral distance DLy obtained by front-side looking radar 22L described in col. 6, lines 43-44).
“specify, based on said lateral distance and said relative lateral speed, a vehicle which is predicted to cut in between said own vehicle and said objective-forward vehicle, as a predicted cut-in vehicle; (shown in the flowchart Fig. 4, step 420, and described in the specification col. 11, lines 23-29).
“calculate a first target acceleration required for the own vehicle to maintain an inter-vehicle distance between said own vehicle and said objective-forward-vehicle at a first set inter-vehicle distance”, (shown in the flowchart Fig. 3, steps 310, 320, 330, 340, and described in the specification col. 9, lines 44-60).
“calculate a second target acceleration required for said own vehicle to maintain an inter-vehicle distance between said own vehicle and said predicted cut-in vehicle at a second set inter-vehicle distance”; (shown in the flowchart Fig. 4, step 435, and described in the specification col. 10, lines 19-33, col. 12, lines 8-12).
“select, as a mediated target acceleration, either said first target acceleration or said second target acceleration, whichever is smaller;” (shown in the flowchart Fig. 7, step 710, and described in the specification col. 15, lines 17-31).
“control a driving force and a brake force of said own vehicle in such a manner that an actual acceleration of said own vehicle becomes closer to said mediated target acceleration”, (shown in the flowchart Fig. 7, step 720, and described in the specification col. 15, lines 32-42).
“when said relative speed of said vehicle which is predicted to cut in between said own vehicle and said objective-forward-vehicle is neither equal to nor higher than a predetermined threshold, determine that said vehicle whose relative speed is neither equal to nor higher than said predetermined threshold is not said predicted cut-in vehicle”. (Described in col. 13, lines 25-40 and Fig. 6B).
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), the “electronic control unit” recited in claim 3 will be limited to the corresponding structures described above.




5.0	RESPONSE TO ARGUMENTS

	Regarding the rejection of claims 1 and 2 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thiel (US 2009/0164083) hereinafter Thiel ‘083, and Nagata (EP 2,439,714 A1), Applicant submits in the claimed invention, a front looking radar device detects a target
object to obtain first target object information concerning a target object, and a front-side
looking radar device detects the target object to obtain second target object information
concerning a target object. Furthermore, when the front-side looking radar device detects the target object but the front looking radar device does not detect the target object, the
predicted cut-in vehicle is detected based on the second target object information, but not
based on the first target object information. In contrast, Applicant argued Theil discloses integrating information concerning different object (i.e., object driving directly in front and swerving object). (Remarks, pages 13-14).
Additionally, Applicant argued, in particular, Theil fails to disclose that a way to calculate a second target acceleration in the case where the predicted cut-in vehicle is detected based on the integrated target object information is different from a way to calculate the second target acceleration in the case where the predicted cut-in vehicle is detected based on the second target object information, but not based on the first target object information. (Remarks, page 15). The Examiner agrees with Applicant’s above arguments that the prior art combination fails to disclose calculation of the second target acceleration as claimed. The Examiner further concludes that the prior art fails to disclose the corresponding structure of the claimed second calculation means for calculating a second target acceleration as per the 112(f) analysis2. 
Independent claim 2, recite similar limitations as in claim 1 is allowable over the prior art for the same reasons as above.
6.0	CLAIM REJECTIONS - 35 USC § 251
Claims 1-3 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two-year statutory period. While this application was filed within two years of issuance, an intent to broaden was not shown until claim 3 was filed, which was outside of two years. A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.
Claim 3 is broader in scope than original claims 1 and 2, because  it fails to recite throttle valve opening of an internal combustion engine serving as a driving force of said own vehicle.
Note
The specification of the ‘425 Patent fails to disclose an algorithm for the programmed electronic control unit that does not require controlling the throttle valve opening of an internal combustion engine serving as a driving force.
Claims 1-3 are rejected as being based upon a defective reissue Oath/ Declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The reissue Oath/ Declaration is defective because claim 3 is broader in scope than original claims 1 and 2 therefore claiming more than the patentee had the right to claim.
The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.  
7.0	ALLOWABLE SUBJECT MATTER

Claims 1 and 2 are allowable over the prior-art.
The following is an examiner’s statement of reasons for allowable subject matter
Regarding claim 1, the prior art fails to disclose or fairly suggest,
“second calculation means for calculating a second target acceleration required for said own vehicle to maintain an inter-vehicle distance between said own vehicle and said predicted cut-in vehicle at a second set inter-vehicle distance” wherein, 
“said second calculation means calculates said second target acceleration in such a manner that said second target acceleration is allowed to be a negative acceleration achieved when a brake device of said own vehicle is operated, in a case where said predicted cut-in vehicle is detected based on said integrated target object information, and 
calculates said second target acceleration while providing a limitation on said second target acceleration in such a manner that said second target acceleration does not become smaller than a negative acceleration achieved when a throttle valve opening of an internal combustion engine serving as a driving force of said own vehicle is set at a minimum value while said brake device of said own vehicle is not operated, in a case where said predicted cut-in vehicle is detected based on said second target object information but not based on said first target object information”.
Regarding claim 2, the prior art fails to disclose or fairly suggest,
“an electronic control unit configured to”, “calculate a second target acceleration required for said own vehicle to maintain an inter-vehicle distance between said own vehicle and said predicted cut-in vehicle at a second set inter-vehicle distance”, and
“calculate said second target acceleration in such a manner that said second target acceleration is allowed to be a negative acceleration achieved when a brake device of said own vehicle is operated, in a case where said predicted cut-in vehicle is detected based on said integrated target object information, and
calculate said second target acceleration while providing a limitation on said second target acceleration in such a manner that said second target acceleration does not become smaller than a negative acceleration achieved when a throttle valve opening of an internal combustion engine serving as a driving force of said own vehicle is set at a minimum value while said brake device of said own vehicle is not operated, in a case where said predicted cut-in vehicle is detected based on said second target object information but not based on said first target object information”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8.0	CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJAN K DEB whose telephone number is (571)272-2228.  The examiner can normally be reached on M-F 9:00AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-2227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANJAN K DEB/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            
Conferees:

/JAMES A MENEFEE/            Reexamination Specialist, Art Unit 3992                                                                                                                                                                                            
/HETUL B PATEL/            Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                            




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (MPEP 2181. II. B. Computer-Implemented Means-Plus-Function Limitations) 
        2 The “second calculation means” for calculating a second target acceleration recited in claim 1 will be limited to the corresponding structures of an ECU (Fig. 2, item 20) performing the steps 430, 435, 455, 460 (Fig. 4) and steps 820 and 830 (Fig. 8) (described in the specification at col. 1, lines 56-62, and col. 11, line 56 to col. 12 line 50, and col. 13 line 50 to col. 14 line 4) as per 112(f) analysis in the non-final rejection mailed 4/27/2022.